DETAILED ACTION
The following Office action concerns Patent Application Number 16/528,403.  Claims 1-16 are pending in the application.
Claims 12-16 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed December 23, 2020 has been entered.
The previous rejection of claims 1-12 under 35 USC 102 and/or 103 over Wang et al, Cornwell et al and Okamoto et al is withdrawn in light of the applicant’s amendment.
The previous rejection of claim 8 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 11 are rejected under 35 U.S.C. § 112(b) because the term “a length in a width direction of the entire HCP structure” is indefinite.  It is unclear which direction of the HCP structure is a width direction.  For example, is it the direction transverse to the axial or longest dimension of the 
Claims 7 and 10 are rejected under 35 U.S.C. § 112(b) because the term “a (10) peak” is indefinite.  It is unclear how the “(10) peak” is differentiated from any other peak.
Claims 7 and 10 are rejected under 35 U.S.C. § 112(b) because the term “the lowest index” lacks antecedent basis.  In addition, it is unclear what the term “index” refers to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 are rejected under 35 U.S.C. § 103 as being obvious over Wang et al (US 2017/0338010) in view of Dumee et al (Carbon, 63, 2013, pp. 562-566).
Wang et al teaches a carbon nanotube wire comprising a plurality (aggregate) of carbon nanotubes arranged in substantially parallel orientation (par. 38; Fig. 7).  The carbon nanotube wire is composed of double-walled carbon 
Wang et al does not teach the full width at half maximum from small angle X-ray scattering for the carbon nanotubes.  
However, Dumee et al teaches a small angle X-ray scattering technique for characterizing the orientation and degree of alignment of carbon nanotubes (p. 563).  The carbon nanotubes have a high degree of alignment (p. 563; Fig. 2B).  The full width at half maximum from small angle X-ray scattering for the aligned carbon nanotubes is less than about 50̊ (Fig. 5).  
Wang et al teaches carbon nanotubes having a substantially parallel alignment.  A substantially parallel alignment has a high degree of alignment.  Dumee et al teaches that a high degree of alignment produces a full width at half maximum from small angle X-ray scattering of less than about 50̊ (Fig. 5).  Therefore, a person of ordinary skill in the art would reasonably expect the aligned carbon nanotubes of Wang et al to have a full width at half maximum from small angle X-ray scattering of less than about 50̊.
Regarding claim 7, Wang et al in view of Dumee et al does not teach the q value and Δq for a (10) peak from small angle X-ray scattering.  However, the teaching of Wang et al in view of 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al in Dumee et al and Cornwell et al (US 2016/0200577). 
Wang in view of Dumee teaches a carbon nanotube wire as described above.  Wang in view of Dumee does not teach that the carbon nanotubes have an hexagonal close-packed arrangement.  
However, Cornwell et al teaches carbon nanotube fibers composed of parallel carbon nanotubes having an hexagonal close-packed structure (par. 4, Fig. 1C).  The hexagonal close-packed structure is the result of van der Waals forces between the nanotubes (par. 4).  It would have been obvious to a person of ordinary skill in the art to combine the hexagonal close-packed structure of Cornwell et al with the carbon nanotube wire of Wang in view of Dumee in order to obtain a carbon nanotube structure that arises naturally due to the van der Waals forces between the carbon nanotubes.
s 8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al in view of Dumee et al and Okamoto et al (US 2015/0318069). 
Wang in view of Dumee teaches a carbon nanotube wire as described above.  Wang in view of Dumee does not teach the G/D band ratio of the carbon nanotubes.
However, Okamoto et al teaches a carbon nanotube aggregate having G/D band ratio of 30-200 (abstract; par. 40).  A G/D band ratio in this range indicates higher crystallinity and electrical conductivity (par. 40).  A person of ordinary skill in the art would have been motivated by design need to combine the G/D band ratio of Okamoto et al with the carbon nanotube wire of Wang in view of Dumee in order to obtain a carbon nanotube wire having higher crystallinity and electrical conductivity. 
Regarding claim 10, Wang in view of Dumee and Okamoto does not teach the q value and Δq for a (10) peak from small angle X-ray scattering.  However, the teaching of Wang in view of Dumee and Okamoto has rendered obvious the instantly claimed carbon nanotube structure having aligned carbon nanotubes and the claimed full width at half maximum from small angle X-ray scattering.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed q value and Δq for a (10) peak for small angle X-ray scattering to naturally .
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al in view of Dumee et al, Okamoto et al and Cornwell et al. 
Wang et al in view of Dumee et al and Okamoto et al teaches a carbon nanotube wire as described above.  Wang in view of Dumee and Okamoto does not teach that the carbon nanotubes have an hexagonal close-packed arrangement.  
However, Cornwell et al teaches carbon nanotube fibers composed of parallel carbon nanotubes having an hexagonal close-packed structure (par. 4, Fig. 1C).  The hexagonal close-packed structure is the result of van der Waals forces between the nanotubes (par. 4).  It would have been obvious to a person of ordinary skill in the art to combine the hexagonal close-packed structure of Cornwell et al with the carbon nanotube wire of Wang in view of Dumee and Okamoto in order to obtain a carbon nanotube structure that arises naturally due to the van der Waals forces between the nanotubes.
Response to Arguments
The previous grounds of rejection under 35 USC 102/103 over Wang et al have been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.